EXTENTION
                    Trial Court Cause No. 007-0815-16
                                                                FILED IN
                                                         12th COURT OF APPEALS
   In the                                                     TYLER,
            7th District Court> District Court of Smith County,       TEXAS
                                                                   Texas
                                                         1/30/2017 6:02:19 AM
               Honorable Kerry L Russell, Judge Presiding PAM        ESTES
                                                                  Clerk

                    STATE OF TEXAS, APPELLANT(S)

                                    vs.
                   TEVIN BREON DILLARD, Appellee(s)

                             Appealed to the
                Court of Criminal Appeals at Tyler, Texas
            Attorney for Appellant(s):
                       Name:      Angela R McKinnon
                       Address: 12 Greenway Plaza, Suite 1100
                                   Houston, Texas 77046
                       Telephone no:    713-213-1663
                       Fax no.    713-588-8491
                       SBOT No.
                       Email:
                       Attorney For TEv1N sREoN DILLARD , Appellant's


Delivered to the Court of Criminal Appeals at Austin, Texas
                 on this the 30th day of January, 2017
                                                 Lois Rogers, Smith County
                                                              District Clerk

                                          By:   s i:a- ~«14«
                                                Steven Cowan      , Deputy
Appellate Court Cause N o . - - - - - - - - - - - - - -
Filed in theCourt of Criminal Appeals at Tyler, Texas on the _30__
day of _January             , 2017
 Smith County Courthouse
100 N. Broadway, Room 204
                                             Lois Rogers                             (903) 590-1660
                                                                                   Fax (903) 590-1661
    Tyler, Texas 75702             Smith County District Clerk




                In the 7th District Court of Smith County,

                Texas, the Honorable, KERRY L RUSSELLJudge

                Presiding, the following proceedings were held and the following

                Instruments and other papers were filed in this cause, to wit:




                                    Trial Court Cause No. 007-0815-16

                                        STATE OF TEXAS, Appellant

                                                      vs.

                                     TEVIN BREON DILLARD, Appellee
                                      TRIAL COURT OFFICIALS

               REQUEST FOR EXTENTION OF TIME TO FILE RECORD

                 FAX TO CATHY S. Lusk, CLERK,   12TH   COURT OF APPEALS, TYLER, AT 903-593-2193

Court of Appeals No. (if Known)-"1=2"---- - - - - - - - - - -

Trial Court Style: STATE OF TEXAS VS TEVIN BREON DILLARD

Trial Court & County: 7th District Court    SMITH COUNTY Trial Court No.: 007-0815-16

Date Trial Clerk' Record Originally Due: 01/31/2017

Date Court Reporter's Record Originally Due: 01/31/2017

Anticipated Number of pages of Record: 69

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date
for the following reason/s: (Check all that apply- attach additional pages if necessary.)



     X   To the best of my knowledge, the Appellant has made no claim of indigence and has failed to either pay
the required fee or to make arrangements to pay the fee for preparing the record.

II       My duties listed below preclude working this record:


II       Other, (Explain):

I anticipate this record will be completed and forwarded to the lih Court of Appeals by
_3/02/2017                  and I Hereby request an additional _30          days within which to prepare the
record. TEX. R. App.P. 37.3.

In compliance with TEX.R.App.P. 9.5(e), I certify that a copy of this notice has been served on counsel for all

Parties to the trial Court's judgment or order being appealed. I further certify to my signature below that the

Information contained in this notice is true and within my personal knowledge.

January 30, 2017                   /S/ Steven Cowan
Date                               /S/ Steven Cowan

(903) 590-1677
OFFICE PHONE NUMBER
Trial Clerk's/Court Reporter's Record Request for EXT/12'" CA-Cs:/Tyler/12-3-97/Rev 5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5© READS"

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) The date and manner of service.
        (2) The name and addresses of each person served; and
        (3) If the person served is a party's attorney, the name of the party represented by that attorney.
The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

LEAD COUNSEL FOR APPELLANT(S) :                                        Lead Counsel for (Appellee(s)


Name:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                   Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Phone no: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                    Phone no:_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Attorney for: _ _ _ _ _ _ _ _ _ _ _ _ _ __                  Attorney for: _ _ _ _ _ _ _ _ _ _ _ _ _ __

Bar NO: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                    Bar Number: _______________


Lead Counsel for (APPELLANT (S):                            Lead Counsel for APPELLEE(S):

Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                     Name:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Address:----------------                                    Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Phone no: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                    Phone no: _ _ _ _ _ _ _ _ _ _ _ _ _ __

Attorney for: _ _ _ _ _ _ _ _ _ _ _ _ _ __                  Attorney for: _ _ _ _ _ _ _ _ _ _ _ _ __

Bar NO. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                    Bar No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Additional Information if any:
 Smith County Courthouse
100 N Broadway, Room 204
    Tyler. Texas 75702                                                                     (903) 590-1660
                                                                                         Fax (903) 590-1661




                                            Lois Rogers
                                 Smith County District Clerk




              I, Lois Rogers, Clerk of the 7th District Court Judicial District Court of Smith

              County, Texas, do hereby certify that the documents contained in this

              record to which this certification is attached are all of the documents

              specified by Texas Rule of Appellate Procedure 34.5(a) and all other

              documents timely requested by a party to this proceeding under Texas

              Rule of Appellate Procedure 34.5(b).



              Given under my hand and seal at my office in Tyler, Smith County, Texas

              on this the 30th day of January, 2017



                                                 Lois Rogers, Smith County District Clerk



                                                 By: !SI Steven Cowan
                                                      Steven Cowan, Deputy